DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application filed on 03/19/2022.
3.	The IDS submitted on 03/19/2022 is considered and entered into the file.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  .
EBEFORS  (US 20210162457 A1).
 
EBEFORS  is directed to A DEVICE, SYSTEM AND METHOD FOR GENERATING AN ACOUSTIC-POTENTIAL FIELD OF ULTRASONIC WAVES

As per claim 1. EBEFORS discloses a driving device that generates a driving signal and outputs the driving signal to a piezoelectric element (a controller 120 being communicably connected to two or more of said acoustic MUT elements in an array of acoustic micromachined ultrasonic transducer, see Abstract, [0051],  the driving signal having a waveform obtained by using, as a first modulated wave, (the plurality of ultrasound waves of the modulated ultrasonic signal each comprising a carrier wave being modulated according to a modulation signal , see [0010, 0063],  a first low-frequency wave having a frequency of 1 Hz or more and less than 100 Hz, using, as a second modulated wave, a waveform obtained by modulating an amplitude of a second low- frequency wave having a frequency of 100 Hz or more and 300 Hz or less with the first modulated wave, and modulating a high-frequency wave having a frequency of 20 kHz or more and 100 kHz or less with the second modulated wave ([0068] The rate at which the emitted energy and the corresponding differently positioned common focal points 230.sub.1 . . . k are multiplexed is somewhere between 50 Hz and 5000 Hz, preferably between 100 Hz and 500 Hz, in a non-limiting example 200 Hz or close to 200 Hz. Since the acoustic lobes 250.sub.1 . . . k, surrounding and creating between them the sound pressure minima, are generated in such rapid succession, the contactless capturing/trapping, levitation and/or manipulation of the object 1110 is enabled). [0050]  In one or more embodiments, the controller 120 may be configured to control the two or more acoustic MUT elements 210 to emit the respective modulated ultrasonic signal 220 with an electro-mechanical resonance frequency of the MUT element 210 generating the modulated ultrasonic signal 220 in the range of 20 kHz to 10 MHz, preferably in the range of 100 kHz to 500 kHz, more preferably in the range of 120 kHz to 350 kHz.

As per claim 2, EBEFORS discloses that the driving device according to claim 1, wherein the modulation of the high-frequency wave with the second modulated wave includes an amplitude modulation. [0043] Depending on the application, the modulation may be generated based on amplitude modulation (AM)).  

As per claim 3, EBEFORS discloses that the driving device according to claim 1, wherein the modulation of the high-frequency wave with the second modulated wave includes a frequency modulation ([0043] Depending on the application, the modulation may be generated based on  frequency modulation).
As per claim 5, EBEFORS discloses a tactile sensation providing apparatus, comprising: a spatial vibration generating device that includes transducers each including a piezoelectric element and arranged to cause ultrasonic waves to converge to a point in a space  ( [0040] Turning now to FIG. 1a to 1c and 2, there is shown a system 100 for generating an acoustic-potential field 270 of ultrasonic waves according to embodiments presented herein); and 
a driving device that generates a driving signal and outputs the driving signal to the piezoelectric element (a controller 120 being communicably connected to two or more of said acoustic MUT elements in an array of acoustic micromachined ultrasonic transducer, see Abstract, [0051]), the driving signal having a waveform obtained by using, as a first modulated wave, a first low-frequency wave having a frequency of 1 Hz or more and less than 100 Hz, using, as a second modulated wave, a waveform obtained by modulating an amplitude of a second low- frequency wave having a frequency of 100 Hz or more and 300 Hz or less with the first modulated wave, and modulating a high-frequency wave having a frequency of 20 kHz or more and 100 kHz or less with the second modulated wave ([0068] The rate at which the emitted energy and the corresponding differently positioned common focal points 230.sub.1 . . . k are multiplexed is somewhere between 50 Hz and 5000 Hz, preferably between 100 Hz and 500 Hz, in a non-limiting example 200 Hz or close to 200 Hz. Since the acoustic lobes 250.sub.1 . . . k, surrounding and creating between them the sound pressure minima, are generated in such rapid succession, the contactless capturing/trapping, levitation and/or manipulation of the object 1110 is enabled). [0050]  In one or more embodiments, the controller 120 may be configured to control the two or more acoustic MUT elements 210 to emit the respective modulated ultrasonic signal 220 with an electro-mechanical resonance frequency of the MUT element 210 generating the modulated ultrasonic signal 220 in the range of 20 kHz to 10 MHz, preferably in the range of 100 kHz to 500 kHz, more preferably in the range of 120 kHz to 350 kHz.
As per claim 6, EBEFORS discloses a tactile sensation providing apparatus (e.g. Fig. 1 or 2) , comprising: 
a vibration generating device that includes a vibrating member, and a piezoelectric element bonded to the vibrating member ([0097] The MUT 200 may be any suitable type of MUT. In one or more embodiments, the MUT 200 may be a piezoelectric MUT (p-MUT) and 
a driving device (a controller 120) that generates a driving signal and outputs the driving signal to the piezoelectric element (a controller 120 being communicably connected to two or more of said acoustic MUT elements in an array of acoustic micromachined ultrasonic transducer, see Abstract, [0051]), the driving signal having a waveform obtained by using, as a first modulated wave, a first low-frequency wave having a frequency of 1 Hz or more and less than 100 Hz, using, as a second modulated wave, a waveform obtained by modulating an amplitude of a second low- frequency wave having a frequency of 100 Hz or more and 300 Hz or less with the first modulated wave, and modulating a high-frequency wave having a frequency of 20 kHz or more and 100 kHz or less with the second modulated wave ([0068] The rate at which the emitted energy and the corresponding differently positioned common focal points 230.sub.1 . . . k are multiplexed is somewhere between 50 Hz and 5000 Hz, preferably between 100 Hz and 500 Hz, in a non-limiting example 200 Hz or close to 200 Hz. Since the acoustic lobes 250.sub.1 . . . k, surrounding and creating between them the sound pressure minima, are generated in such rapid succession, the contactless capturing/trapping, levitation and/or manipulation of the object 1110 is enabled). [0050]  In one or more embodiments, the controller 120 may be configured to control the two or more acoustic MUT elements 210 to emit the respective modulated ultrasonic signal 220 with an electro-mechanical resonance frequency of the MUT element 210 generating the modulated ultrasonic signal 220 in the range of 20 kHz to 10 MHz, preferably in the range of 100 kHz to 500 kHz, more preferably in the range of 120 kHz to 350 kHz).
As per method claims 7-9, the method claims are rejected under similar citations given to Device claims 1-3, respectively.
 
As per method claim 11, the method claim is rejected under similar citations given to device claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EBEFORS  in view of Keren (US 20100275934 A1)  .
As per claims 4 and 10, EBEFORS discloses a driving device (e.g. Fig. 1 or 2 ) but  EBEFORS  does not mention a ratio of the frequency of the second low-frequency wave to the frequency of the first low-frequency wave is 100, 10, 5, 4, or 2.
Keren directed to Magnetic Method And System For Locating A Target.
Keren at [0014] describes that according to an embodiment, the high frequency/low frequency ratio is at least 2, but may reach significantly higher values up to 1000 and higher. The high frequency is typically within the range of about 50 to about 1,000 KHz, e.g. between about 100 to 150 KHz..
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Keren, that is, the ratio of low/high frequency  with EBEFORS.  
The suggestion /motivation for doing so would have been to  set  a ratio of the low/high frequencies in the system of EBEFORS.
	Therefore, it would have been obvious to combine Keren  with EBEFORS  to obtain the invention as specified in claims 4 and 10.
 
Allowable Subject Matter
6.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. the prior art  search  fail to teach the limitations of claim 12.  That is, The driving method according to claim 11, wherein the setting the frequency of the second low-frequency wave includes setting a predetermined ratio of the frequency of the second low-frequency wave to the frequency of the first low-frequency wave. By dependency since claims 13 depend on claim 12, claim 13 is also objected to be allowed.
 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 20120327006 A1) Israr et al (“Israr”) is directed to USING TACTILE FEEDBACK TO PROVIDE SPATIAL AWARENESS.
  
Cheatham, III et al (US 20150002477 A1 - TACTILE FEEDBACK GENERATED BY NON-LINEAR INTERACTION OF SURFACE ACOUSTIC WAVES

Hirose et al (US 20140071071 A1)  is directed to HAPTIC FEEDBACK DEVICE AND HAPTIC FEEDBACK METHOD.
 


8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173